United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-41157
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

EDGAR ALEJANDRO VENEGAS-CASTILLO,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 1:05-CR-70-ALL
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Edgar Alejandro Venegas-Castillo (Venegas) appeals the

conviction and sentence resulting from his plea of guilty to

illegally reentering the United States following deportation.

See 8 U.S.C. § 1326.

     Venegas originally contended that the district court erred

by refusing to count three prior convictions as related

convictions for purposes of calculating his criminal history.

However, Venegas now concedes that at least two of the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-41157
                                  -2-

convictions were not related under the Sentencing Guidelines

because they were separated by an intervening arrest.     See

U.S.S.G. § 4A1.2(a)(2) & comment. (n.3) (Nov. 2004).    He also

concedes that any remaining error in his criminal history score

would be harmless.    No relief is warranted regarding Venegas’s

criminal history.

     Venegas also contends that the “felony” and “aggravated

felony” provisions of 8 U.S.C. § 1326(b)(1) and (b)(2) are

unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466

(2000).   Venegas’s constitutional challenge is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although Venegas contends that Almendarez-Torres was incorrectly

decided and that a majority of the Supreme Court would overrule

Almendarez-Torres in light of Apprendi, we have repeatedly

rejected such arguments on the basis that Almendarez-Torres

remains binding.     See United States v. Garza-Lopez, 410 F.3d 268,

276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).    Venegas

properly concedes that his argument is foreclosed in light of

Almendarez-Torres and circuit precedent, but he raises it here to

preserve it for further review.

     The judgment of the district court is

     AFFIRMED.